Citation Nr: 0306384	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  94-41 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 RO rating decision which 
denied the veteran's claim of service connection for PTSD.  
This case was previously before the Board in July 1998 when 
it was remanded for additional development. 

The Board notes that in a March 2003 informal hearing 
presentation, the veteran's representative raised the issue 
of entitlement to service connection for a cognitive disorder 
and a dysthymic disorder.  Such a question has not yet been 
addressed by the RO and is consequently referred to the RO 
for appropriate action. 


FINDING OF FACT

The veteran does not have PTSD that is attributable to his 
military service.


CONCLUSION OF LAW

The veteran does not have PTSD which is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD that is attributable to 
stressful events he experienced while serving in Korea from 
December 1952 to August 1955.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may be 
granted for a disease first diagnosed after service when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2002). The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  38 C.F.R. § 3.304(f).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Where, however, 
VA determines that the veteran did not engage in combat with 
the enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2002); Cohen (Douglas) v. Brown, 10 Vet. App. 128 
(1997).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

In the veteran's case, the veteran's service medical records 
include an April 1953 enlistment examination which indicates 
that the veteran's psychiatric condition was normal.  In 
December 1954, the veteran reported that he had had a head 
injury in 1953.  He was diagnosed with hyperventilation 
syndromes based on chronic anxiety.  Upon separation from 
service, the veteran gave no complaints, treatment or 
diagnoses of a psychological disorder.  Upon separation 
examination in October 1956, no psychiatric disabilities were 
noted.  Available service medical records variously refer to 
the veteran's unit of assignment at the 13th Field Artillery 
Battalion and the 135th Field Artillery Battalion.  

The veteran's DD Form 214 indicates that the veteran was 
awarded the United Nations Service Medal, the National 
Defense Service Medal, and the Korean Service Medal.  His 
military specialty was as a cook.  He had almost two and a 
half years of foreign or sea duty.  His last duty assignment 
before separation was with Battery A of the 485th Anti-
Aircraft Artillery Missile Battalion.  Apparently, this was 
the veteran's stateside unit before separation.  

In a December 1964 VA examination report, the examiner noted 
that the veteran had had basic training at Camp Polk, 
Louisiana in 1953.  The veteran was then sent to Camp Stewart 
in Georgia, and to cook training school.

At an April 1991 RO hearing, the veteran testified that he 
was in the 13th Field Artillery Battalion in Korea.  He had 
been engaged with enemy fire after he had crossed the Yalhu 
River.  The veteran reported that his friend, T.S., was on 
patrol with him and was shot in the right or the left 
shoulder.  The veteran reported that T.S. had yelled the 
veteran's name, but that the veteran's sergeant had refused 
to allow the veteran to help T.S.  The veteran reported that 
the sergeant then hit the veteran in the head with a rifle 
and he lost consciousness.  The veteran reported that he was 
unconscious for three days, and that T.S. was later found 
dead.  

The RO requested the veteran's DD Form 20, and copies of his 
assignment orders, duty station, combat records, decorations, 
job specialties, and official travel outside the continental 
United States.  In July 1993, the RO was informed by the 
National Personnel Records Center (NPRC) that the veteran's 
records could not be located.  The NPRC also indicated that 
if these records were on file on July 12, 1973, they may have 
been destroyed in a fire on that date. 

The RO was again informed in June 1994 by the NPRC that the 
veteran's personnel records, such as his DD Form 20, 
assignments, and orders, could not be reconstructed because 
the veteran's personnel file was apparently destroyed in a 
July 1973 fire.  

The veteran was afforded a VA examination in June 1994.  He 
reported that he had joined the Army in 1952.  He indicated 
that his personnel records were erroneous as they indicated 
that he had enlisted in 1953.  The examiner reported that the 
veteran was in combat in Korea.  The veteran indicated that 
he initially served as a gunner in the artillery unit and had 
gone on a lot of patrols.  The veteran indicated that he had 
received incoming artillery bombardments, and reported that 
he had had exposure to many casualties.  The veteran reported 
that he was on patrol crossing the Yalhu River when his 
friend, T.F., was shot.  The veteran tried to help T.F., but 
a sergeant hit the veteran in the head.  The veteran reported 
that T.F. was found dead a week later after he had been shot 
in the shoulder and had drowned in the river.  The veteran 
also reported that he had found the medic shot dead.  The 
veteran stated that he had served as a cook, but that he had 
been sent out on patrols and night watches.  The veteran 
stated that he had been in Korea for a total of 33 months, 
including after the cease fire had been signed.  The examiner 
noted that the veteran and his wife reported his having 
symptoms consistent with PTSD, with an onset upon his return 
from Korea and continuing to the present.  The veteran was 
diagnosed with chronic and severe PTSD.  The examiner opined 
that the veteran's symptoms seemed to stem from the time of 
the traumatic death of T.F.  

VA treatment records dated in August 1994 indicate that the 
veteran reported that he was in an artillery unit in Korea 
from December 1952 until August 1955.  The veteran also 
reported that he had served for 33 months in Korea and was 
stationed near the Yalhu River and the Yangu Valley with the 
24th Infantry Division, C Company.  He stated that his 
military service was mainly combat support, but that he also 
participated in patrols and guard duty.  The veteran related 
that he had received a disciplinary action when he had tried 
to help a friend who had been shot.  The veteran reported 
that he had been wounded in a truck accident and had been 
hospitalized in Japan.  He stated that he had received 
incoming fire from rockets and artillery.  He also reported 
that he had encountered mines, booby traps, sniper fire, 
firefights with enemy troops, and had seen both Americans and 
Koreans killed.  The veteran reported that he felt guilty 
that he was not able to save his friend T., who was shot in 
the right shoulder as they were crossing a river.  T. was 
found dead in the river a few days later.  The veteran's 
diagnostic test scores, including the Mississippi Combat 
Scale and the Beck Depression Inventory, showed clinical 
implications for PTSD and moderate to severe depression.  The 
veteran's social worker opined that the veteran suffered from 
chronic, severe PTSD.  

VA treatment records dated in October 1994 indicate that the 
veteran contended that he was on active duty from 1952 until 
1955 and that he had seen combat in Korea.  His diagnostic 
test scores showed moderate to severe depression.  The 
veteran was diagnosed with PTSD and major depressive 
disorder, recurrent, possibly with psychotic features.

The veteran and his wife presented testimony at a RO hearing 
in January 1995.  The veteran reported that T.S. was killed 
in June 1953.  

In November 1995, the RO was informed by the Director of the 
Environmental Support Group of the Department of the Army 
that the veteran's listed unit, the 13th Field Artillery 
Battalion, was located in Japan from February 1952 to 
November 1953, and was relocated to Korea from November 1953 
to November 1954.  However, during this period, the unit 
became the 3rd Battalion, 13th Artillery.  U.S. Army casualty 
files did not list a T.S. as having been killed in Korea.  

VA treatment records dated in March 2000 indicate that the VA 
examiner opined that the veteran's psychiatric history dated 
back to his service in Korea when he was exposed to heavy 
combat.  The examiner noted that the veteran had had a 
gunshot wound to his head while in Korea, and had a blunt 
head injury several years later.  The veteran was diagnosed 
with possible PTSD, depression secondary to a general medical 
condition, and dementia, probably mixed, but likely 
cerebrovascular.  

An extract from American Military History was received at the 
RO in August 2000.  It indicated that the armistice was 
signed in July 1953.

In August 2000, the RO performed searches for a T.F. and a 
T.S to determine if either was killed or wounded in action in 
Korea.  Search results revealed no findings for a T.F. or a 
T.S. being killed or wounded in action during the Korean 
conflict.

In an August 2000 statement, the veteran indicated that he 
had served on active duty from December 1952 to October 1956.  
He reported that he had served in the 24th Infantry Division, 
13th Field Artillery, Battery C.  He was initially an 
artilleryman, but was transferred to cook duty after an 
injury.  

In April 2001, the RO was notified by the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) that the U.S. 
Army casualty database did not list a T.S. as wounded in 
action or killed in action during the veteran's Korean tour.  
USASCRUR was also unable to locate unit records submitted by 
the 13th Field Artillery Battalion, 25th Infantry Division for 
1954 and 1955.  

The RO again requested from the NPRC pages from the veteran's 
personnel file, including his unit of assignment, his dates 
of assignment, his participation in combat operations, his 
wounds in action, his awards and decorations, and his 
official travel outside of the United States.  In April 2002, 
the NPRC advised the RO that its requested information could 
not be reconstructed because these records were apparently 
destroyed in a fire.

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in July 2002.  The examiner reviewed the 
veteran's claims file in detail.  The examiner noted that the 
veteran was a very poor historian, and that the veteran's 
limited education had resulted in marginal reading skills.  

The veteran claimed that he entered service in April 1952.  
The examiner noted that this appeared to be at odds with 
records associated with the claims file, which indicated that 
the veteran served from 1953 to 1956.  The veteran reported 
that he was sent to Fort Polk, Louisiana for basic and 
artillery training.  The examiner noted that the veteran was 
unable to remember his actual military occupational specialty 
number.  The veteran reported that immediately following 
artillery training, he was sent to Korea with the 24th 
Infantry Division, 13th Field Artillery Battalion.  The 
veteran reported that they had stayed around the Yalhu River 
for a few months.  The veteran maintained that he had joined 
the 13th Field Artillery Battalion in approximately June or 
July 1952.  The examiner noted that the veteran's official 
records indicated that the veteran would have joined the 13th 
Field Artillery Battalion after the cease-fire in Korea, and 
therefore could not have experienced combat exposure.  The 
examiner pointed out that this information, if verified, 
invalidated the veteran's combat-related PTSD claim.  The 
examiner noted that the veteran was unable to explain this 
discrepancy, and appeared unaware of the actual dates of 
combat in Korea.  

The veteran maintained that he was exposed to combat in 
Korea.  The veteran reported that his friend, T.S. from North 
Carolina, was killed.  He reported that T.S. had been shot in 
the right shoulder and had fallen into the Yalhu River.  The 
veteran had tried to retrieve him, but his superior hit the 
veteran in the head to stop him.  The veteran reported that 
T.S. was found a few days later after having drowned in the 
river.  The examiner noted that the veteran's report of this 
incident was generally consistent with the version that he 
had reported earlier, but indicated that several things were 
noteworthy.  The examiner noted that the victim was now 
identified as T.S., rather than T.F., as he had been 
identified earlier.  The examiner also noted that the veteran 
reported that this incident had occurred one to two months 
after his arrival in Korea.  The examiner pointed out that 
the official records indicated that the 13th Artillery was 
relocated to Korea in November 1953, and that two months 
later would have been January 1954, long after the signing of 
the cease-fire agreement.  The examiner noted that the 
veteran was also extremely vague about the details of the 
event as he was unable to explain why T.S.'s Howitzer was set 
close enough to a river so that T.S. had fallen into the 
river upon being shot.  The veteran could recall no specifics 
about his own alleged wounds, and reported that he had not 
been treated at a hospital.  

The examiner noted that the veteran's details about the 
stressor appeared to have a confabulatory nature to them, and 
also appeared to be vague and inconsistent, with the details 
changing significantly over time, including several times 
during the course of the examination.  The examiner noted 
that the veteran's memory for the alleged stressor appeared 
to be extremely poor, and the several inconsistencies 
regarding the time frame of the stressor event made his 
veracity unlikely.  

With regard to other stressors, the veteran reported that he 
had seen a decapitated head in Korea in early 1953.  The 
examiner pointed out that this was inconsistent with the 
official records as the 13th Artillery Battalion actually did 
not arrive in Korea until November 1953.  

The veteran also reported that he had seen four or five 
decapitated bodies, and that just prior to the Korean 
armistice, he had seen an unearthed mass grave in the Yangu 
valley.  The examiner noted that the time frame of this event 
also appeared to be inconsistent with the veteran's records, 
historical information, and data.  The veteran also reported 
another incident in which the battery area was fired upon and 
an unexploded round came into his area.  He also reported 
that he had participated in a lot of operations that involved 
quite a few casualties, but was unable to give an estimated 
number of casualties.  The veteran reported that he had 
stayed in Korea for almost three years.  The veteran also 
reported that he had been a patient in Osaka Hospital, and 
that after his discharge from the hospital, he was moved to 
kitchen duty in the latter part of 1953 until the war was 
over.  

The examiner noted that the veteran appeared to have 
significant trouble remembering dates and details, 
particularly of his military experiences.  The examiner noted 
that the veteran was unable to reconcile his memory of being 
in Korea in 1952 with the official records that indicated 
that he did not enter service until 1953, and that he did not 
arrive in Korea until November 1953 at the earliest.  The 
examiner noted that although the veteran initially indicated 
that he was able to read, a review of his test results 
indicated that he appeared to misunderstand approximately 
half of the questions on the diagnostic tests.  His responses 
to the diagnostic tests were generally unreliable and 
invalid.  His answers on the Mississippi Scale for combat-
related PTSD seemed contradictory and the veteran had failed 
to provide several answers.  The veteran had skipped two 
items on the Beck Depression Inventory and had responded 
idiosyncratically to several other items.  The examiner 
opined that, consequently, the results of these test should 
be considered invalid as should previous test reports.  The 
examiner noted that the veteran was simply unable to complete 
the symptom checklist, and his responding appeared at times 
to be random.  

The veteran was diagnosed with a cognitive disorder, not 
otherwise specified, mild to moderate, and dysthymic 
disorder.  The examiner noted that a histrionic personality 
disorder also needed to be ruled out.  The examiner noted 
that in contrast with previous examinations, the July 2002 
examination showed no evidence to substantiate a diagnosis of 
PTSD other than the veteran's inconsistent and contradictory 
symptom reports, which did not appear to correspond to any 
known stressor.  The examiner noted that the veteran's 
reported history was inconsistent, contradictory, and could 
not have possibly occurred in the time frame or in the manner 
in which he described them.  The examiner noted that the 
death of T.S. appeared to be fabricated.  The examiner found 
that the veteran appeared to remember very little of his 
actual military experiences.  Given the veteran's 
inconsistent report and the contradictory details, the 
examiner found that there was no clear evidence of a stressor 
event that would meet criterion for diagnosis of PTSD 
according to DSM-III, DSM IIIR or DSM IV.  The examiner 
further found that the veteran's reported symptoms appeared 
to be more consistent with that of depression rather than 
PTSD.  The nightmares reported by the veteran generally 
appeared to be of events that did not occur or events that 
appeared to be made up.  The examiner also concluded that the 
previous medical reports that had found a diagnosis of PTSD 
had been based on clearly invalid psychological testing as 
the previous examiners apparently failed to assess the 
veteran's inability to read or process test questions.  The 
examiner found that evidence suggested that the veteran had a 
significant cognitive disorder and that the veteran's 
marginal intellectual and education levels appeared to 
further compromise his ability to function in the community.  
The examiner found that these did not appear to be service 
related in any way.  

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  The Board notes that the VA treatment 
records and the June 1994 VA examination indicate that the 
veteran had PTSD due to his in-service combat experiences.  
The Board finds that these statements are merely a reflection 
of the history reported by the veteran, and are not otherwise 
supported by the evidence of record, unlike the findings 
reported in the July 2002 VA examination.  There is no 
indication that the VA treating physicians or social workers 
had reviewed the veteran's entire claims file prior to making 
a diagnosis of PTSD.  Although the June 1994 VA examiner 
stated that she had reviewed the veteran's pertinent medical 
records, she did not attempt to reconcile the veteran's 
incongruous statements, such as his own stated periods of 
service versus his verified periods of service, with the 
claims file.  Rather, it appears that June 1994 VA examiner's 
statements and the findings of the treating VA physicians and 
social workers were noted on the basis of the veteran's own 
self-reported history.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993) (a medical diagnosis is only as reliable as the 
history on which it is based); see also Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (a diagnosis "can be no better than 
the facts alleged by the appellant").  

The Board finds that the evidence showing that the veteran 
does not have PTSD to be of greater weight than that which 
suggests the possibility of a diagnosis of PTSD.  The medical 
evidence of record demonstrates that the veteran does not 
have a current diagnosis of PTSD other than in those reports 
that were apparently based on the veteran's own self-reported 
history.  Furthermore, the July 2002 VA examiner thoroughly 
explained the veteran's inaccurate diagnostic test results 
and the reasons why they could not be used as the basis for 
the diagnosis of PTSD.  In fact, the July 2002 VA examiner 
also noted that the veteran's symptomatology was more closely 
related to depression rather than PTSD.  The Board also notes 
that the July 2002 VA examiner provided a thorough reasoning 
for his findings, and explained these findings with regards 
to the other findings of record.  

It is the Board's responsibility to assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value.  In this case, 
the findings made in the VA treatment records and the June 
1994 VA examination are not persuasive for the reasons 
discussed above.  The Board gives greater weight to the July 
2002 VA examiner who thoroughly examined the veteran's claims 
file, and who attempted to reconcile the incongruities in the 
veteran's stressor statements with the veteran's claims file.  
Consequently given the lack of a current diagnosis of PTSD, 
the preponderance of the evidence is against the veteran's 
claim for service connection.  (The Board notes, as indicated 
in the Introduction, that although the veteran has apparently 
been diagnosed with other psychiatric disabilities, these 
disabilities are not currently before the Board on appeal.)  

Additionally, as an aside, as there is a lack of 
corroboration of the veteran's claimed experiences, and there 
is an absence of military records that corroborate the 
veteran's contentions, a grant of service connection is also 
not warranted for these reasons.  38 C.F.R. § 3.304.  The 
Board notes that the RO had attempted to verify the veteran's 
stressor event several times, and had sought to obtain 
corroborating evidence of the veteran's in-service stressors, 
including the death of T.S. or T.F.  Furthermore, as the July 
2002 VA examiner pointed out, the veteran's alleged stressors 
events did not coincide with his period of active duty, and 
the details regarding the stressors were not logical and 
consistent with the official records contained in the 
veteran's claims file.  In fact, the July 2002 VA examiner 
indicated that the veteran's main stressor event appeared to 
be made up.  Although it was noted in the veteran's service 
medical records, presumably by the history given by the 
veteran, that the veteran had sustained a head injury in 
1953, there is no indication, other than by the veteran's 
unsupported allegations, that he had engaged in combat with 
the enemy.  The veteran's lay testimony by itself is not be 
enough to establish the occurrence of the alleged stressor.   
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen, 
supra.  

The June 1994 VA examiner apparently accepted the veteran's 
description of his in-service experiences as credible and as 
providing a basis for diagnosing PTSD, but the Board may not 
grant service connection for PTSD without the corroborating 
evidence.  As stated above, a medical opinion diagnosing PTSD 
does not amount to verification of the occurrence of the 
claimed in-service stressors.  Moreau, supra; Cohen, supra.  

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection, and the appeal is 
denied.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would in turn give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating appellants' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of July 1994, the Hearing Officer's decision of March 1996, 
the statement of the case issued in October 1994, the 
supplemental statements of the case issued in March 1996 and 
in August 2002, and February 2001 letters that informed him 
of the applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, should be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  
Consequently, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained.  Additionally, the Board finds that VA has 
attempted to obtain records from all sources identified by 
the veteran, including the veteran's post-service VA 
treatment records.  The veteran was specifically notified 
several times, including in October 1998 and in February 
2001, of what records should be associated with the claims 
file.  Furthermore, the RO attempted to verify the veteran's 
stressor events several times pursuant to the Board's July 
1998 remand.  

Additionally, the RO obtained an medical opinion pursuant to 
the Board's July 1998 remand, which took into account the 
veteran's treatment records, as well as other the medical 
opinions of record.  As for whether further action should 
have been undertaken by way of obtaining additional medical 
opinion on the questions of whether the veteran has PTSD that 
is related to service, the Board notes that such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  66 Fed. Reg. 45630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4).  In this 
case, the medical opinion evidence was sought and obtained.  

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

